

116 HRES 513 IH: Recognizing the vital importance of democracy in the United States and encouraging State and local governments to aide citizens in reflecting on the contributions of democracy to a more free and stable world.
U.S. House of Representatives
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 513IN THE HOUSE OF REPRESENTATIVESJuly 23, 2019Mr. Raskin (for himself and Mr. Armstrong) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONRecognizing the vital importance of democracy in the United States and encouraging State and local
			 governments to aide citizens in reflecting on the contributions of
			 democracy to a more free and stable world.
	
 Whereas 2,000 years after the ancient Greeks laid the groundwork for democracy, the founders of the United States built an even greater democratic system of government, a democratic republic, propelling the United States to become the world’s most advanced Nation in human history;
 Whereas the model of government set forth in the United States Constitution has been reproduced around the world;
 Whereas the system of Government of the United States, the world’s oldest constitutional democracy, has made significant contributions to the a more free and stable world;
 Whereas the system of Government of the United States, the world’s oldest constitutional democracy, has made significant contributions to the a more free and stable world;
 Whereas according to Freedom House, despite the expansion of democracy worldwide, today more than one in three people in the world do not live in States considered free;
 Whereas the Constitution of the United States and the Bill of Rights, with the addition of the Reconstruction Era amendments, including the 14th, 15th, and the 19th Amendments, enshrine the rights and civil liberties of citizens of the United States, including the right to vote in free and fair elections and they have done so peacefully since the Nation’s founding;
 Whereas the perpetuation of democracy’s ideals does not happen on its own, and can be stalled or reversed;
 Whereas surveys show that citizens of the United States are losing faith in the democratic system; Whereas according to a study published in the Journal of Democracy—
 (1)91 percent of young people in the United States, in the 1930s, thought it essential to live in a democracy; (2)only 30 percent of young people in the United States, in 2018, think that it is essential to live in a democracy;
 (3)24 percent of young people in the United States, in 2018, think democracy is a bad or very bad way of running the country; (4)35 percent think that army rule is a good way to run a government; and
 (5)a majority of those under 60 in the United States believe it is essential to live in a democracy; Whereas according to a study published by the Higher Education Research Institute at UCLA, twice the percentage of college freshmen today (compared to the 1960s, 1970s, and 1980s) support banning extreme speakers;
 Whereas according to a University of Pennsylvania Public Policy Center poll, nearly one-third of all individuals in the United States cannot name a single branch of our Government;
 Whereas the International Democracy Index recently labeled America as a flawed democracy, ranked 21st among democratic nations; Whereas Freedom House concluded Democracy as the world’s dominant form of government is under greater threat than at any point in the last 25 years.;
 Whereas President John Adams warned that democracy never lasts long; Whereas President George Washington said the United States must recognize the immense value of the national union and work toward its preservation with jealous anxiety and wrote that the security of a free Constitution may be accomplished by teaching the people themselves to know and to value their own rights;
 Whereas President Thomas Jefferson wrote, Educate and inform the whole mass of the people … . They are the only sure reliance for the preservation of our liberty.;
 Whereas the contemporary Oxford professor Stein Ringen observed, Democracy is not the default … it will disintegrate unless nurtured.; Whereas former Supreme Court Justice Sandra Day O’Connor said, The practice of democracy is not passed down through the gene pool. It must be taught and learned anew by each generation of citizens.;
 Whereas President John F. Kennedy said, Democracy is never a final achievement. It is a call to effort, to sacrifice, and a willingness to live and die in its defense.;
 Whereas President Ronald Reagan said, Democracy is worth dying for, because it’s the most deeply honorable form of government ever devised by man.;
 Whereas World War II demonstrated the fragility of democracy and its accompanying civilized life; Whereas British Prime Minister Winston Churchill’s observed that Democracy is the worst form of government, except for all the others that have ever been tried.; and
 Whereas evidence of the diminution of strong support for democratic principles in recent years among citizens of the United States suggests the Government of the United States must once again teach and educate the people by taking appropriate actions to highlight and emphasize the importance of democratic principles and their essential role in our freedoms and way of life: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the importance of reminding citizens of the United States of the vital importance of democracy;
 (2)encourages officials of State and local governments to also recognize the importance of helping individuals in the United States understand the vital importance of democracy;
 (3)will strive to help all our citizens understand that democracy is the only form of government that has been able to provide freedom with any regularity;
 (4)recognizes that hundreds of thousands of American men and women in past generations have sacrificed greatly to preserve the freedoms and principles of the United States, including giving their lives, so that we might enjoy the freedoms that emanate from democracy; and
 (5)encourages the people of the United States to reflect on and appreciate the contributions made by the democratic system of government created by the United States Constitution to a more free and stable world.
			